Citation Nr: 0709980	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertrophic 
cardiomyopathy, status post pacemaker implant.

2.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bursitis of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  He had additional unverified periods of service in the 
U.S. Army Reserve from 1970 to April 5, 1999.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions issued in April 2003 
and September 2004 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Indianapolis, 
Indiana.  The Board remanded this matter for additional 
action in July 2006 which is now complete and the appeal is 
again before the Board for appellate review.

The issue of entitlement to service connection for 
hypertrophic cardiomyopathy, status post pacemaker implant, 
is the subject of a Remand below, and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by complaints of pain and functional limitations 
on use, with extension limited to less than 10 degrees, and 
flexion beyond 45 degrees, with no objective evidence of 
recurrent instability or subluxation.

2.  The veteran's service-connected left knee disability is 
manifested by complaints of pain and functional limitations 
on use with extension limited to less than 10 degrees, and 
flexion beyond 45 degrees, with no objective evidence of 
recurrent instability or subluxation.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bursitis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5257, 5260, 5261 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for bursitis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

VA satisfied its duty to notify vis-à-vis his increased 
rating claims by means of letters from the AOJ to the 
appellant in October 2002 and October 2004.  The letters 
informed the appellant of what evidence was required to 
substantiate his increased rating claims, and his and VA's 
respective duties for obtaining evidence.  He was also 
requested to submit any evidence in his possession pertinent 
to his appeal to VA.  While he was not informed of potential 
effective date criteria, as the weight of the evidence is 
against the claims decided herein, this lack of notice is 
harmless error.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although additional notice was 
provided to the appellant after the initial adjudications, 
the claims were thereafter readjudicated.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file the 
veteran's active duty service medical records, identified 
private medical records and his VA medical records, to 
include reports of VA examinations conducted in connection 
with his increased rating claims.  The veteran has been 
notified through the issuance of supplemental statements of 
the case of the evidence that has been obtained and submitted 
in connection with his claims.

The Board has carefully reviewed correspondence and 
statements in support of the claims and concludes that the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.




Increased Rating Claims

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

The veteran argues that his service-connected bursitis of the 
knees warrants higher disability ratings.  He argues that he 
has pain due to the bursitis and he is concerned about losing 
the use of his left knee.  See, e.g. May 2003 notice of 
disagreement.  His private medical provider indicated in an 
August 2003 letter that the veteran's disability was a 
progressive disorder that would likely worsen over time.  
However, the evaluation of service-connected disabilities 
involves looking at the current level of functional 
impairment, in the context of its history.  38 C.F.R. §§ 4.2, 
4.10 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

A review of the veteran's statements, treatment records, and 
VA examination report, reveal his complaints evolve around 
pain and functional limitations.  Regarding musculoskeletal 
disabilities, functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  A 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2006).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  Both 
limitation of motion and pain are necessarily recorded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5019, bursitis is to be rated based 
upon the limitation of motion of the affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint, or group of minor joints, affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2006).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  A noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees, a 10 percent 
rating for limitation of extension of the leg to 10 degrees, 
and a 20 percent rating will be assigned for limitation of 
extension of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  

A May 2002 private medical record indicates the veteran had 
normal extension of his knees but with a slight reduction in 
range of motion with painful movement.  See also October 2002 
private medical record (indicating pain at the end of the 
range of motion for extension).  The December 2002 VA 
examination report reflects the veteran had extension to 5 
degrees, bilaterally, while the April 2005 VA examination 
report shows he had slight hyperextension of the knees.  

While the objective range of extension contained in the 
record is indicative of a noncompensable rating, the evidence 
of record also contains the veteran's competent complaints of 
increased pain with prolonged walking, kneeling, and climbing 
stairs.  An August 2003 private medical provider letter 
indicates the veteran, after the development of an increase 
in knee pain and swelling, received steroid injections.  The 
letter also indicates the veteran's used of a knee brace and 
that exercise minimally reduced his symptoms.  See also 
October 2002 private medical records showing the veteran had 
a decrease in pain symptoms after completing physical therapy 
of walking in a pool.  October 2002 private treatment records 
indicate the veteran had decreased strength of his quadriceps 
and hamstrings against resistance (3+/5) but, after beginning 
aquatic therapy, a December 2002 private medical record 
indicates his lower extremity strength was normal (5/5).  The 
April 2005 VA examination report indicates the veteran 
continued his aquatic therapy two times per week.  

The objective range of extension documented of record in 
degrees, even when combined with the increased functional 
limitations the record indicates the veteran exhibited with 
increased use and climbing stairs, is not such that his right 
and left knee disabilities approximate the criteria for a 
separate 10 percent rating, each, for limitation of 
extension.  While the veteran complained of considerable 
problems with his knee, the December 2002 VA examination 
report indicates he did not use a cane while the December 
2002 private medical record shows he ambulated without 
antalgia.  The April 2005 VA examination report reflects he 
had a normal gait and normal alignment.  Additionally, the VA 
examination reports indicate the veteran's reactions to pain 
were out of proportion to testing and that he was tender 
everywhere upon examination of his knees (thus no specific 
diagnosis could be delineated).  Also, the December 2002 VA 
X-ray report contains findings of minimal degenerative 
changes of the knees with no osteophytes or joint space 
narrowing. 

While there is increased functional limitation of extension 
associated with his right and left knee disabilities, the 
evidence is not indicative of increased functional 
limitations of extension that more closely approximate 
limitation of extension of either knee to 10 degrees, so as 
to warrant a separate compensable rating for limitation of 
extension.  

A noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees, a 10 percent rating for 
limitation of flexion of the leg to 45 degrees, a 20 percent 
rating for limitation of flexion of the leg to 30 degrees, 
and a 30 percent rating for limitation of flexion of the leg 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  The May 2002 private medical record indicates the 
veteran had normal flexion of the knees while an October 2002 
private medical indicates his flexion was within functional 
limits with no pain.  Upon VA examination in December 2002 
flexion of his knees was to 130 degrees, bilaterally, while 
he had flexion to 120 degrees upon VA examination in April 
2005.  The functional limitations associated with flexion do 
not closely approximate flexion limited to 45 degrees, so as 
to warrant a compensable rating based on limitation of knee 
flexion.  As such, his disability pictures, as manifested by 
limitation of flexion, does not approximate the criteria for 
a higher disability rating based on limitation of flexion of 
either knee.  Nor is a separate disability rating warranted 
based on limitation of function as manifested by limitation 
of flexion of either knee.  See VAOPGCPREC 9-04 (Sept. 17, 
2004).  Accordingly, a higher (separately or in combination) 
rating is not warranted based on limitation of motion for 
either knee.  

Additionally, the veteran has voiced concerns with the 
stability of his knees and the private medical evidence 
indicates he had swelling of the knees, was fitted with a 
knee sleeve in November 2002 and prescribed a knee brace in 
February 2003.  While the December 2002 VA examination report 
shows the veteran had positive patellar shrug and 
comprehension tests and pain with valgus stress bilaterally, 
the report also indicates his responses were out of 
proportion to the examination.  In contrast, the report 
indicates the veteran had intact varus-valgus stability at 
zero degrees and good stability to Lachman's testing, 
anterior drawer testing, and posterior drawer testing.  The 
April 2005 VA examination report also indicates the veteran 
had positive patellar grind and shrug testing.  Again, the 
objective tests indicated his knees were stable to 
varus/valgus stress and anterior drawer test, posterior 
drawer test and Lachman's testing were negative.  The report 
also indicates McMurray's signs were negative bilaterally.  
As the objective evidence fails to sustain the subjective 
complaints, the Board concludes the evidence does not 
approximate the criteria for a higher or separate rating 
based on instability of either knee.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5257 (a 10 percent rating with slight 
recurrent subluxation or lateral instability while a 20 
percent disability rating is assigned for recurrent 
subluxation or lateral instability of the knee that is 
moderate).  

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2006); but see 38 C.F.R. § 4.14 (2006).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his right or left knee or impairment of the 
tibia and fibula resulting in nonunion with loose motion of 
either knee such that application of Diagnostic Code 5256 or 
5262 would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's right and left knee based 
on limitation of function or instability.  As neither 
separate nor higher disability ratings are warranted under 
alternative diagnostic codes, the Board must conclude that 
the weight of the evidence is against the veteran's claim for 
a disability rating in excess of 10 percent for his right 
knee disability and a disability rating in excess of 10 
percent for his left knee disability.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected disability of each knee limits 
his efficiency in certain tasks.  In fact, the veteran has 
indicated in correspondence that his knee disabilities 
interfered with his employment at a school.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006).


ORDER

An evaluation in excess of 10 percent for bursitis of the 
right knee is denied.

An evaluation in excess of 10 percent for bursitis of the 
left knee is denied.


REMAND

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The term, active military, naval, or air service, 
includes active duty, and a period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty.  See 38 U.S.C.A. § 101(22), (23), (24); 38 
C.F.R. § 3.6(a) (2006).  

As noted above, the veteran has reported periods of service 
in the U.S. Army Reserve from 1970 to April 5, 1999.  The 
record does not contain verification of the exact dates of 
the veteran's period of Reserve service, nor his status for 
each period of service as active duty for training (ACDUTRA) 
or inactive duty training (INACDUTRA).  

The service medical records for the veteran's period of 
active duty from June 1967 to June 1970 are negative for any 
complaints or findings relative to a cardiac abnormality.  
Significantly, however, the evidence of record includes 
findings of tachycardia and Grade III/VI systolic murmur in a 
report of a March 1984 Reservist medical examination.  A 
diagnosis of mitral valve prolapse was noted on Reservist 
examination in April 1988.  Thereafter, the veteran was 
diagnosed with hypertrophic cardiomyopathy in October 1997, 
and underwent a permanent pacemaker implantation in June 
1999.  

In the absence of verification of the exact dates of the 
veteran's periods of ACDUTRA and INACDUTRA Reserve service, 
the Board is unable to determine whether the demonstration of 
hypertrophic cardiomyopathy in October 1997 was during a 
period of ACDUTRA.  

Additionally, the Board is not able to determine whether the 
findings of tachycardia and Grade III/VI systolic murmur in a 
report of a March 1984 Reservist medical examination, and 
diagnosis of mitral valve prolapse, noted on Reservist 
examination in April 1988, were during a period of ACDUTRA.  
In this regard, if such manifestations were demonstrated 
during a period of ACDUTRA, the Board additionally notes that 
the record does not contain a clinical opinion as to whether 
such manifestations are etiologically related to current 
hypertrophic cardiomyopathy, initially demonstrated in 
October 1997.  Such an opinion, if warranted, would be useful 
to the adjudication of the service connection claim.

In view of the foregoing, the case is hereby Remanded for the 
following action. 

1.  Obtain the veteran's service 
personnel records for all periods of 
military service, including active duty 
from June 1967 to June 1970, and Reserve 
service from 1970 to April 5, 1999.  Also 
obtain verification of the exact dates of 
the veteran's period of Reserve service, 
and his status for each period of service 
as active duty for training (ACDUTRA) or 
inactive duty training (INACDUTRA).  
Additionally, contact the appropriate 
official resource(s) and obtain all 
reports of medical treatment and 
evaluation of the veteran during his 
periods of ACDUTRA and INACDUTRA, not 
already of record.  

2.  If ACDUTRA service is verified for 
March 25, 1984 or April 24, 1988, 
schedule the veteran for a VA examination 
to determine whether the clinical 
findings of tachycardia and Grade III/VI 
systolic murmur in the March 25, 1984 
Reservist medical examination, and 
diagnosis of mitral valve prolapse, noted 
on Reservist examination on April 24, 
1988 may be clinically dissociated from 
current hypertrophic cardiomyopathy.  In 
this regard, the examiner must opine 
whether it is at least as likely as not 
that the current hypertrophic 
cardiomyopathy is etiologically related 
to findings of tachycardia and Grade 
III/VI systolic murmur in the March 25, 
1984 Reservist medical examination, and 
diagnosis of mitral valve prolapse, noted 
on Reservist examination on April 24, 
1988.  A complete rationale for all 
opinions provided must be set forth.  The 
claims folder must be made available for 
review in conjunction with the 
examination.  

3.  Thereafter, the RO should 
readjudicate the service connection issue 
on appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


